1 December 2007: World AIDS Day (debate)
The next item is the Commission statement on World AIDS Day, which was on 1 December 2007.
Member of the Commission. - Mr President, once again we have the opportunity to discuss this serious health threat in the European Parliament. It was only a few months ago that we had the opportunity to discuss the Community Action Plan regarding this health threat. Our concern does not, of course, relate only to the European Community, but also to the whole world.
We are concerned with the rise of infections, with the number of people who are affected and living with HIV worldwide, and the number of 33 million people, for us, is too high. Therefore, we want to take action within the European Union but also coordinate with all the other international players outside the EU to tackle this issue globally. This also matches the new European Community health strategy, which includes a global role for the European Union in the area of health.
Areas we can concentrate on: first of all, to prevent infection - this is very important. At the same time, to make sure that testing is available, and treatment and care where needed. To achieve all this, we need to raise awareness, and this is a very important factor; this is something where we are lagging behind - I will come back to that in a minute. But also the social stigma. This is one of our major concerns, and in a way this works as a vicious circle, because the social stigma prevents people from wanting to test themselves and learning whether they have been infected, and therefore, they could infect others. They do not seek treatment and do not get tested, with all the negative effects. This is more worrying among young people, and this is our main concern and target.
Our studies and polls show that, among young people, there really is a lack of knowledge - one could say there is ignorance when it comes to these health threats. So it is important to show to them in a balanced way, in a way that presents information and on the one hand does not create panic but on the other hand does not lead to complacency, that it is a serious disease; there is no cure for it, but they can protect themselves - and they can be shown how to do that - and at the same time that they should not be afraid of fellow citizens who have the infection, who have the disease.
We have seen two extremes from the Eurobarometer. Some young people think that there is nothing to worry about: you take some antibiotics and it goes away. On the other hand, just by touching infected people or even sharing a glass with them or through a kiss one can catch the disease. So we see two extreme views regarding this health threat, and neither deals effectively with our aim, which is to control the spread and further infections.
World AIDS Day is an important day and gives us an opportunity to discuss and raise awareness; but we should not limit ourselves to this one day, and that is why I am happy that, within the European Union at least, we will be discussing these issues continuously. But when it comes to young people, we have to remind ourselves that we had very active, very effective, very aggressive campaigns in the 1980s which managed to reach the goal of raising awareness, but then we stopped and we forgot that a young generation, a new generation of young people became sexually active after the end of those campaigns. In fact, some of them were born just before the end of those campaigns, and they did not benefit from those awareness-raising initiatives that were taking place then, and that is why we have the results I have just mentioned. We know that, through simple messages, simple methods, role models, celebrities, opinion leaders, giving a good example and explaining the situation, we can achieve the awareness that we would like to achieve.
This year, our initiative was to propose to the health ministers of the European Union that we would all go simultaneously into schools and discuss these problems with young people on World AIDS day, to see what they know, tell them what we know, and have an exchange of views. We had a positive response: more than half the Member State Ministers followed that approach.
We went into schools - I also went - and it was an eye-opener: the debates and discussions with young people, understanding, first of all, what they know or do not know about this disease, and also some practical problems. They know, for example, that the use of condoms is the best protection, but at the same time, how can they get them? They are too embarrassed or they are worried or they are shy. So we see some practical effects that we never thought were problems, never thought we would have to face in Europe. But they are still there.
Also, because we want to talk to young people in language that they understand, the Commission this year took the initiative of producing a new TV spot addressing the prevention of HIV transmission. This was done through a competition among young people, and the best one chosen, the winning entry, was by a Polish student. We produced that, and it was broadcast by several TV channels and was also used in the school visits. This is an important strategy which we must follow: we have to talk to young people in the language they understand.
But, as I said earlier, the challenges arising from HIV and AIDS are present well beyond the European Union boundaries. It is true that, worldwide, there has been some good progress in terms of access to HIV-related services, especially low-middle-income countries. Now, about 95% of people infected with HIV live in those countries.
Thanks to an unprecedented increase in international funding in these countries, the number of people receiving treatment has considerably increased, from 100 000 in 2001 to 2.5 million people in 2007. These are impressive figures; nevertheless, more than 70% of people in need of ARV treatment in these countries do not receive it or do not have access to it. This shows that we still have a long way to go.
The European action is financed through a wide array of financial instruments both at national and global level, such as the global fund, for example. There are also other financing mechanisms through public private partnerships. Progress has been achieved through these joint efforts with the international community, but we still have a long way to go, and this requires strong cooperation among the European institutions.
As I said at the beginning, our principal goal is to bring the number of new HIV infections down and work towards the best possible solutions in terms of support, treatment and care for those who are already living with HIV/AIDS. I therefore want to emphasis this once again: fighting the stigma - the social exclusion, the discrimination of the disease and people suffering from it or being affected by it - is very important and unless we do that we will never be able to control the situation. To do that, we need to raise awareness campaigns and increase them.
This is why the motto of the European Commission in this action against AIDS is 'Remember me', because it is a forgotten disease at all levels, or at least it has become one. We will now bring it back to the forefront; but it is not just for the citizens, to remind them of the existence of this disease, but also for the decision-makers, to make sure that they put it back at the top of the political agenda and take all the necessary actions. In this respect I am counting - and I know I have it - on the support of the European Parliament.
on behalf of the PPE-DE Group. - Mr President, there is so much to be done. Let me start with what the Commissioner really highlighted in his speech, which is the effect on children, because one of the campaigns that is running this year, of course, is Stop Aids in Children. We know that every minute of every day a child is born with HIV; we know that 2.3 million children are living in our world with HIV; that only one in 10 who needs anti-retroviral treatment receives it; in the absence of treatment we know that an estimated one third of infants die in their first year and half die by their second birthday; we know that 15.2 million children under the age of 18 have lost one or both parents to AIDS; and we know that by 2010, that magical year, more than 20 million children will have been orphaned by AIDS.
That is the children's story, that is the challenge regarding children, but of course it is an adult story as well. We know the numbers that we have in our various countries for people being diagnosed, for people living with HIV: all on the up, and the frightening statistic that one in three people do not know they are infected.
That is the challenge, but there are specific challenges I think we should highlight this year, and the Commissioner has hinted at some of them. The level of basic knowledge has actually been going down in the last five years: the public is less aware than it was. Myths and misunderstandings have been growing. One in five people do not know that HIV can be transmitted through sex without a condom. Fewer than half of all sexually active people always use a condom with a new sexual partner.
We know that the number of people diagnosed has trebled since 1997; we know that risk-taking sexual behaviour is on the increase; we know that a quarter of all HIV-related deaths are due to late diagnosis, and a third are preventable. And, specifically, we know that failed asylum seekers living with HIV are too often not eligible for free HIV treatment and so cannot afford lifesaving care, and can go on and infect others. We also know that the rate of HIV among male prisoners is 15 times higher than among the general population.
All those things we know, along with the knowledge we have of the hopeful signs, of research. Recently in Rwanda I saw for myself the research, the ongoing clinical trials and the need for trials in Africa for vaccines for Africans.
But all these things need that urgency, and 2010 is the target year; 2010 is nearly with us. 2010, Commissioner: you and I come to the end of our term of office. I want us not to hide behind that fact and leave it to our successors. I want us to say, in 2009, when you and I may be leaving office, at least we have fulfilled this promise.
on behalf of the PSE Group. - (NL) Mr President, my compliments to the Commission for its efforts, which the Commissioner has just described. I would stress today the importance of World AIDS Day and of our joint responsibility in combating this disease. Because a disaster is unfolding worldwide, a disaster which does not get the attention it deserves.
My group thus welcomes the fact that we are having this debate today in Strasbourg. The figures speak for themselves. Worldwide there are 33 million people who have full-blown AIDS or are HIV-positive, and a total of 25 million people worldwide have died of the disease.
But a lot of people act as if AIDS does not exist. Because AIDS is associated with sex, many people prefer not to talk about it. And that makes it hard - as the Commissioner says - to educate people about AIDS. The younger generation of today is paying a high price for that. Half of all new HIV infections are in people under the age of 25. In the time it takes me to say this, six more young people will have been infected with the virus and three children will have died of AIDS. We are talking here of a generation which has not known a world without AIDS.
The disaster is not confined to Africa. In recent years the number of HIV infections in Europe and Central Asia has doubled from 1.25 to 2.4 million. It is high time for the European Union to do something. This terrible disease, which destroys the lives of millions of families worldwide, is preventable. AIDS can be fought by effective information, readier availability of condoms, and affordable drugs.
The Commissioner rightly points out that we have allowed AIDS to become a forgotten disease on our own continent. Europe's youngsters of today were not around for the big public awareness campaigns of the 1990s. We must act vigorously if we do not want things to get out of hand here.
So, partly as a symbolic act and partly because we think it is a really important initiative, my group launched a campaign last month to get the tax on condoms reduced to 5% throughout the European Union. The fact that the rate of VAT on condoms varies so widely - in some countries it is as much as 25% - shows that we do not in Europe have a shared approach to this shared problem, or at least that we are not doing enough about it.
The Portuguese Presidency has given solid backing to our campaign and we hope for a positive endorsement from Commissioner Kovács too when he launches the debate on the European VAT system at the end of next year.
on behalf of the ALDE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, 'Yours for ever, AIDS' were the words I read on a poster for World AIDS Day, which took place almost two weeks ago. The message was that AIDS is treatable but not curable. Many people, especially younger people, lose sight of that or choose to ignore it. The infection rates, to which previous speakers have referred, speak for themselves. Education is the only way to prevent HIV and AIDS, and I am pleased that the Commission subscribes to that view.
Education, however, must not be confined to poster campaigns or visits to schools by government ministers. These things attract brief attention and may catch the eye of the media too, but they do not modify behaviour patterns, especially among young people.
AIDS and HIV were once the stuff of real-life horror stories in the press. Many people felt insecure and afraid because nobody knew how dangerous the virus really was. I have no wish to return to those days, but with the existence of HIV/AIDS having become a fact of life and treatments having become safer, the problem no longer automatically captures the same level of public attention today.
Many people have become accustomed to these messages, and some are even tired of hearing and seeing them. That is irrational, but it is a fact. Education must be adapted to take account of these changed circumstances. Education must be designed to reach out and capture people's attention, to address tailored messages to specific target groups in their own vernacular. There are young people out there who misinterpret HIV as a negligible risk, and it is particularly important that we engage with them on their own cognitive ground and prompt them to think about the consequences of infection.
Many people still do think about the consequences, but unfortunately they start too late, namely when a doctor or social worker tells them they have tested positive. Then the disease, which has hitherto been a dim and distant concept, suddenly becomes very real. Only if we manage to make people think about HIV before it is too late shall we have made any progress.
Patient long-term efforts will be needed to achieve that goal. There must be facilities, services and projects designed for target groups - the more differentiated and the closer to personal experience they are, the better they will be. The organised AIDS charities, such as the AIDS-Hilfe associations in Germany, can continue to play an important role here if they rise to this new challenge. That, unfortunately, is not happening everywhere.
Those who are HIV-positive today have a good chance of a long life, in western Europe at least. In other parts of the world, such as Africa, it is a different matter. This comfortable situation of ours, however, should not breed complacency.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, I am a doctor who has been working with AIDS for twenty years and I have to say that, frankly, I would have expected much more detailed and pragmatic proposals from the Commission. In the European Union, sexual relations are the main channel of transmission. To be more specific:
1) Is the Commission urging all the Member States to organise sex education classes in schools?
2) Is it urging Member States to introduce price controls on condoms which are at present the only way of blocking sexual transmission?
In Europe the second main channel of transmission is intravenous, especially among those using drugs. What, then, is the Commission doing to urge Member States to implement damage limitation strategies which are the only way in which intravenous transmission can be reduced among those who are unable, cannot or do not want to give up drugs?
As regards the rest of the world, I would have expected the Commission to come here and tell us: after eight months of deadlock with Parliament, we note that Parliament has voted to amend Article 6 of the TRIPS Agreement and, while that that has not led to any amendment, the Commission is committed to fighting to amend the WTO rules. At present, the TRIPS rules allow multinationals to hold patents for twenty year with the result that drugs do not get to Africa. We have heard absolutely nothing about that! If those rules are not changed, speaking of Africa is no more than hot air!
Lastly, how is it possible, when everyone is talking about the fight against AIDS, that you have Commissioner Mandelson writing letters to the Thai Government asking it not to pass laws making it possible to distribute generics and, in his letters, sponsoring and naming companies such as Sanofi-Avensis? In my view, the Commission should have something to say about that!
(FR) Mr President, yes, AIDS has claimed too many victims - far too many. It continues to claim them and will claim many more. Tragically, many children will be infected before birth. We have heard the figures, they are frightening, and I do not intend to go through them again.
Sadly, the spread of AIDS is continuing not only in the EU Member States but in non-member countries too, and to fight this new wave of the epidemic it is essential that we step up preventive action, provide more treatment, care and support and forge the partnerships that are absolutely vital to the effort. Alongside prevention we need to improve access to information, and make it easier for people to obtain advice, treatment and social services. We need to mitigate the negative impact of this disease - one of saddest aspects being that it is a taboo condition, something people dare not discuss freely. To achieve all this, we need to mobilise available resources and focus research, coordinate our efforts and fund specific projects. Only if everyone concerned works together in constructive partnership can we make a significant and lasting contribution to stemming this epidemic.
One striking thing is the fact that today's young Europeans have never experienced the type of effective prevention campaigns that were run in the 1980s. European societies need to shoulder their responsibility here and get the essential information about HIV and AIDS across to young people. The most recent surveys show an astonishing level of ignorance about the disease among the young. 54% of young people in the 'old' EU Member States believe HIV can be contracted by drinking from the same glass as an infected person. That shows how vital it is to improve awareness and to invest in prevention and in information about the use of condoms. The cost of condoms is another issue that needs to be addressed. The survey findings also show that we cannot relax our efforts; we cannot overlook what is no longer a 'new' disease. In raising awareness, we need to deliver the right messages - messages better tailored to their audience. Efforts are currently under way on this front. The messages we put across need to be more up-to-date and they need to make a real impression on young people. Until recently and largely for ethical reasons, it was left, in the main, to patients to seek advice and to request HIV testing. In retrospect we can now identify two problems with that approach: firstly, the availability of services was poor and, secondly, people were afraid of being stigmatised and discriminated against. In low-income countries the fact that testing is voluntary is a serious obstacle to combating the AIDS pandemic. How can disadvantaged, poorly educated patients be expected to give informed consent? How can a person who has never heard of HIV consent to being tested for it?
And what benefit does an individual derive from taking an HIV test in a country that has no social protection system? Recent surveys in sub-Saharan Africa show that only 12% of men and 10% of women have had the test and received results. This disease is an ongoing threat and we must not lower our guard against it!
(FR) Mr President, ladies and gentlemen, AIDS remains one of the great plagues of the 21st century despite the international community's exceptional efforts to combat it over the last 20 years, albeit with occasional periods of slackening.
Number 6 on the list of UN Millennium Development Goals, adopted in September 2000, is to halt and begin to reverse the spread of AIDS by 2015. However, the current situation in developing countries - and particularly in Africa where the death rate from AIDS is still rising - demands that we redouble our efforts if we are to achieve that target.
There are several potential avenues for European action here. Firstly, we can strengthen cooperation arrangements, particularly with local authorities in the southern hemisphere because it is only at local level that lasting solutions can be found with regard to caring for sufferers, preventing the disease, supplying medicines, running information and prevention campaigns, and generally managing health services so that they meet local people's needs.
Secondly, we must find ways of tackling the shortage of health professionals in low-income countries. Europe needs to step in here with practical, properly funded programmes to enable health professionals to do the work they were trained for in their own countries, under proper conditions and within proper structures, with the necessary equipment and medicines.
Lastly, combating AIDS in the long term will require a firm commitment to give patients in developing countries access to the medicines they need at prices they can afford. Given that many AIDS patients in the southern hemisphere have already developed resistance to the first-generation drugs they have been treated with, it is essential to find ways of making the latest treatments available in generic form in low-income countries. For that reason I would ask the Commission specifically to ensure that bilateral and regional agreements currently being negotiated - especially EPAs - do not include any provisions that might make it harder for southern hemisphere countries to use all the flexibility available under the TRIPs agreement and the 2001 Doha Declaration for the purpose of protecting AIDS patients.
I have no more to say. The unacceptable situation of millions of people dying of AIDS every year demands that the European Union face up to its responsibilities. It is time to stop talking and to get to work.
Member of the Commission. - Mr President, I shall be brief, because I understand we are under pressure of time.
I just wish to make three or four points. Firstly, this is a problem that affects the whole population and this is the message we try to convey. It is no longer a question of risk groups and that the rest of us need not worry: it is an issue for the general population - young people, women. We must raise awareness about this, and the political message has to go through as well.
In particular - because it was mentioned - on the issue of immigrants we take a particular approach. The Portuguese Presidency had the issues of health and immigration as a theme of its Presidency, and access to treatment, testing and treatment and healthcare of the immigrants - even undocumented ones - is an important aspect. This is something we are discussing not only for their protection and the human rights aspect of it, which, of course, is a priority, but also for the protection of society as a whole.
The issues that were raised, such as the possibility of the exchange of needles for drug-users, promoting condoms, sexual education in schools, the problems in prisons, are all part of our discussions with the Member States and the civil society. We have a think-tank where everybody is involved: they have discussions and exchange best practice and experiences. But, of course, within the European Union we realise that we do not have the competence: it is the responsibility of the Member States to implement these policies. Therefore, we raise the profile at a political level, we hold discussions at technical level but, at the end of the day, it the responsibility of the Member States to take specific initiatives.
On the other issues raised by Mr Agnoletto, I have taken note with great interest of the issue of TRIPS. I have noted that and also the effect it would have on access to medicine in developing countries and all the other issues he raised concerning dealing with countries outside Europe. I will raise them with my colleagues who are responsible for these particular areas and I will inform them of the points raised by the honourable Member.
Finally, when it comes to access to ARV within the European Union, initially - and then hopefully we can extend it to other areas - we are supporting very actively the initiative of the German Presidency after the Bremen Conference to achieve access to cheap and affordable ARV treatment for all patients and those who need it. We already have, if one can call it that, a first success story with Bulgaria. But, of course, we will pursue it in the Presidency, with the support of the Commission, and hopefully once the model is established we can extend this approach outside the European Union. We always have this as a target.
Once again, I should like to thank the Members for a very interesting debate and I have taken note of all the issues raised.
The debate is closed.